Order entered January 12, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00951-CR

                       LAWRENCE VINCENT PANDOLFI, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Collin County, Texas
                           Trial Court Cause No. 005-85023-2015

                                            ORDER
       We REINSTATE this appeal.

       On January 10, 2018, we granted Jessie Allen’s motion to withdraw as appellate counsel

and ordered the trial court to appoint new counsel. The following day, the trial court appointed

Bill Schultz to represent appellant and the reporter’s record from the hearing was filed.

       We DIRECT the Clerk to list William L. Schultz as appointed counsel for appellant and

to send all future correspondence to William L. Schultz, 2101 Brugge Court, Plano, TX 75025.


                                                       /s/   DAVID L. BRIDGES
                                                             JUSTICE